Exhibit 10.1

 

Service Agreement No. 46284 Revision No. 6

FTS SERVICE AGREEMENT

THIS AGREEMENT is made and entered into this 23rd day of July, 2013, by and
between COLUMBIA GAS TRANSMISSION, LLC (“Transporter”) and UGI UTILITIES INC.
(“Shipper”).

WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FTS Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Fourth Revised Volume No. 1 (“Tariff”), on file with the Federal Energy
Regulatory Commission (“Commission”), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.

Section 2. Term. Service under this Agreement shall commence as of August 1,
2013, and shall continue in full force and effect until October 31, 2023.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.

Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to quantities
actually transported); and (f) production and/or reserves committed by the
Shipper. In addition, the discount agreement may include a provision that if one
rate component which was at or below the applicable maximum rate at the time the
discount agreement was executed subsequently exceeds the applicable maximum rate
due to a change in Transporter’s maximum rate so that such rate component must
be adjusted downward to equal the new applicable maximum rate, then other rate
components may be adjusted upward to achieve the agreed overall rate, so long as
none of the resulting rate components exceed the maximum rate applicable to that
rate component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable.

Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at UGI
Utilities inc., 2525 N. 12th Street, Reading, PA 19605, Attention: Claire Neri,
until changed by either party by written notice.



--------------------------------------------------------------------------------

Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreement(s): FTS
No. 46284, Revision No. 5.

 

UGI UTILITIES INC.     COLUMBIA GAS TRANSMISSION, LLC By  

 

    By  

 

Title  

 

    Title  

 

Date  

 

    Date  

 



--------------------------------------------------------------------------------

Revision No. 6

Appendix A to Service Agreement No. 46284

Under Rate Schedule FTS

between Columbia Gas Transmission, LLC (“Transporter”)

and UGI Utilities Inc. (“Shipper”)

Transportation Demand

 

Begin Date

  

End

Date

   Transportation
Demand
Dth/day    Recurrence
Interval

August 1, 2013

   October 31, 2023    50,412    1/1 -
12/31

Primary Receipt Points

 

Begin Date

  

End

Date

   Scheduling
Point No.    Scheduling
Point Name    Measuring
Point No.    Measuring
Point Name    Maximum
Daily
Quantity
(Dth/day)    Minimum
Receipt
Pressure
Obligation
(psig) 1/    Recurrence
Interval

August 1, 2013

   October 31, 2023    801    TCO-LEACH    801    TCO-LEACH    50,412       1/1
-
12/31

Primary Delivery Points

 

Begin Date

  

End

Date

   Scheduling
Point No.    Scheduling
Point Name    Measuring
Point No.    Measuring
Point Name    Maximum
Daily
Delivery
Obligation
(Dth/day) 1/    Design
Daily
Quantity
(Dth/day) 1/    Minimum
Delivery
Pressure
Obligation
(psig) 1/    Recurrence
Interval

August 1, 2013

   October 31, 2023    72-23    UGI
CORP-23    72-23    UGI
CORP-23    50,412          1/1 -
12/31

August 1, 2013

   October 31, 2023    72-25    UGI
CORP-25    72-25    UGI
CORP-25    50,412          1/1 -
12/31



--------------------------------------------------------------------------------

1/         Application of MDDOs, DDQs and ADQs, minimum pressure and/or hourly
flowrate shall be as follows:

The Master List of interconnects (“MLI”) as defined in Section 1 of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points.

¨  Yes    x  No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section 42 of
the General Terms and Conditions of Transporter’s FERC Gas Tariff.

¨  Yes    x  No (Check applicable blank) Shipper has a contractual right of
first refusal equivalent to the right of first refusal set forth from time to
time in Section 4 of the General Terms and Conditions of Transporter’s FERC Gas
Tariff.

¨  Yes    x  No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, ADQs and/or DDQs, as applicable, set
forth in Transporter’s currently effective Rate Schedule          Service
Agreement No.              Appendix A with Shipper, which are incorporated
herein by reference.

¨  Yes    x  No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions
Section 4. Right of first refusal rights, if any, applicable to this interim
capacity are limited as provided for in General Terms and Conditions Section 4.

¨  Yes    x  No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to Section 47 of the General Terms and Conditions. Right
of first refusal rights, if any, applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.

 

UGI UTILITIES INC.     COLUMBIA GAS TRANSMISSION, LLC By  

 

    By  

 

Title  

 

    Title  

 

Date  

 

    Date  

 